t c memo united_states tax_court cathleen c shepherd petitioner v commissioner of internal revenue respondent docket no filed date cathleen c shepherd pro_se bric b jorgensen for respondent memorandum opinion dean special_trial_judge respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure dollar_figure and dollar_figure for taxable years and - respectively respondent also determined accuracy-related_penalties under sec_6662 for taxable years and at trial respondent conceded that petitioner is not liable for penalties under sec_6662 the sole issue remaining for decision is whether payments totaling dollar_figure in each of the years at issue made by petitioner’s ex-husband to petitioner are alimony or nontaxable child_support some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioner resided in atlanta georgia at the time her petition was filed background petitioner was married to james h shepherd jr mr shepherd from until she obtained a divorce on date two children were born of the marriage james h shepherd iii born on date and julie h shepherd born on date petitioner filed for divorce on date a temporary order was entered by agreement of the parties on date providing for payment to petitioner of temporary alimony of dollar_figure per month petitioner and mr shepherd thereafter engaged in settlement negotiations through their attorneys to arrive at an agreement regarding the equitable division of their marital property unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue - payment of alimony and child_support and custody of the children at least two written offers in settlement the first dated date and the second dated date were proposed by petitioner’s divorce counsel in proposing alimony terms the offers make no reference to the parties’ children the first offer proposes a 10-year term for alimony payments and the second offer proposes a reduced_amount to be paid as alimony but is silent as to the period of time over which payments are to be made the settlement negotiations eventually resulted in a settlement agreement between the parties which was signed on date and entered as part of the final judgment and decree of divorce on date the settlement agreement required mr shepherd to make monthly payments characterized as alimony for the support and maintenance of wife in the amount of dollar_figure to petitioner for years beginning date and ending date under the agreement the payments terminate immediately upon the death of mr shepherd or petitioner or upon petitioner’s remarriage or her engaging in a meretricious relationship as defined by o c g a the agreement also states that mr shepherd was under no obligation to make substitute_payments following the death of petitioner the end of the 10-year period in which petitioner was to receive the payments was within months of date--julie shepard’s julie 18th birthday q4e- the settlement agreement further provided that petitioner would have custody of the children and receive monthly child_support for the benefit of the minor children in the amount of dollar_figure per child from mr shepherd with annual increases commensurate with increases in the consumer_price_index under the terms of the agreement child_support payments were to continue for each child as long as petitioner had custody of that minor child or until the child died married or reached the age of whichever occurred first in addition if the alimony payments were to cease due to petitioner’s remarriage or because she engaged in a meretricious relationship the child_support payments would immediately increase to dollar_figure per month per child petitioner filed u s individual income_tax returns for and and treated the dollar_figure in alimony received each year from mr shepherd under the terms of the settlement agreement as nontaxable child_support respondent maintains that the payments were in fact alimony and thus should be included in petitioner’s taxable_income discussion alimony is taxable to the recipient and is deductible by the payor see sec_71l a a child_support payments on the other hand are neither includable in income under sec_71 nor deductible under sec_215 see sec_71l c alimony is any payment in cash if a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse sec_71 child_support is that part of a payment which the divorce_or_separation_instrument fixes as payable for the support of the children of the payor spouse see sec_71 an amount is treated as fixed under sec_71 and thus treated as child_support if it will be reduced on the happening of a contingency specified in the instrument relating to a child such as attaining a specified age marrying dying leaving school or a similar contingency sec_71 a or at a time which can clearly be associated with such a contingency sec_71 b temporary regulations promulgated under sec_71 provide that payments which would otherwise qualify as alimony are - - presumed to be child_support if they are reduced within months of the date the payor’s child turns or the local age of majority see sec_1_71-1t q a-18 temporary income_tax regs fed reg date this presumption can be overcome if the facts indicate that the time of the reduction in payments was determined independently of any contingencies relating to the children of the payor id see hill v commissioner tcmemo_1996_179 the time is selected independently of any contingencies relating to the children if it is merely a coincidence that the date payments are reduced falls near a child’s birthday see hill v commissioner supra petitioner contends that the payments at issue are child_support even though the settlement agreement labels them alimony because she accepted the settlement agreement based on the fact that the payments would terminate within months of her daughter’s 18th birthday and based on her understanding that this fact would cause the payments to be deemed child_support for purposes of federal_income_tax treatment petitioner does not dispute that the payments otherwise would constitute alimony respondent concedes that the payments are presumed to be child_support under the temporary regulations because they terminate within months of julie’s 18th birthday respondent however maintains that the presumption is overcome by the facts surrounding petitioner’s settlement negotiations with her ex- husband which indicate that it was merely a coincidence that the alimony payments terminated within months of julie’s 18th birthday we agree with respondent that the presumption that the payments are child_support is overcome by evidence that the termination of the payments to petitioner was determined independently of any contingency relating to petitioner and mr shepherd’s children the settlement agreement provides for alimony payments for a term of years and makes no reference to julie’s 18th birthday in its alimony provision likewise the proposed offers in settlement from petitioner’s attorney which preceded the final settlement agreement make no reference to the parties’ two children in their proposed alimony provisions the settlement offers suggest that the only disputed term of the alimony payments was their amount and not the period of time over which the payments would occur moreover there is no evidence of any discussion between the parties of julie’s 18th birthday in conjunction with the negotiation of alimony payments mr shepherd’s divorce counsel testified that he was absolutely positive there was never any discussion that alimony would terminate on the 18th birthday of either of the parties’ two children he further testified that the 10-year term of alimony was requested when negotiations first --- - began and that the only point of contention regarding alimony was the amount that would be paid the record does indicate that julie’s 18th birthday and petitioner’s understanding of the federal tax implications of the termination_date of the alimony payments factored into petitioner’s decision to consent to the terms of the settlement agreement petitioner’s lead divorce counsel testified that petitioner was concerned with having the alimony payments continue until her children were finished with school he further testified that he had discussed with petitioner the presumption arising under the temporary regulations that payments coinciding with a child’s 18th birthday would be considered to be child_support and he indicated that petitioner’s willingness to enter into the settlement agreement was based on her understanding of this presumption neither petitioner nor her lead divorce counsel however indicated that this issue was discussed with mr shepherd or with his attorney petitioner’s consideration of julie’s 18th birthday without any discussion of its significance with mr shepherd or with his attorney is not enough under the facts of this case for us to conclude that it was anything more than a coincidence that the 10-year term of the alimony payments ended within months of date see hill v commissioner supra if mr shepherd had accepted petitioner’s date offer in - settlement a final settlement agreement would have been reached before date and the 10-year term of the alimony payments would not have expired within months of julie’s 18th birthday we thus conclude that the payments at issue are alimony and includable in petitioner’s income to reflect the foregoing decision will be entered for respondent for the deficiencies in tax and for petitioner for the penalties under sec_6662
